Exhibit 10.2

 

 




 

 

AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT

Dated as of January 20, 2016


among

CRYOLIFE, INC.,

 

and

Each Other Grantor
From Time to Time Party Hereto

and

HEALTHCARE FINANCIAL SOLUTIONS, LLC,
as Agent

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS



 

 

 

 

 

 

 

 

ARTICLE I. DEFINED TERMS

 

 

 

 

2

Section 1.1

Definitions

 

 

 

 

2

Section 1.2

Certain Other Terms.

 

 

 

4

 

 

 

 

 

 

 

 

ARTICLE II. GUARANTY

 

 

 

 

5

Section 2.1

Guaranty

 

 

 

 

 

5

Section 2.2

Limitation of Guaranty

 

 

 

5

Section 2.3

Contribution

 

 

 

 

6

Section 2.4

Authorization; Other Agreements

 

 

6

Section 2.5

Guaranty Absolute and Unconditional

 

 

6

Section 2.6

Waivers

 

 

 

 

 

7

Section 2.7

Reliance

 

 

 

 

 

8

 

 

 

 

 

 

 

 

ARTICLE III. GRANT OF SECURITY INTEREST

 

 

8

Section 3.1

Collateral

 

 

 

 

8

Section 3.2

Grant of Security Interest in Collateral

 

 

8

 

 

 

 

 

 

 

 

ARTICLE IV. Representations and Warranties

 

 

9

Section 4.1

Title; No Other Liens

 

 

 

9

Section 4.2

Perfection and Priority

 

 

 

9

Section 4.3

Reserved.

 

 

 

 

10

Section 4.4

Locations of Inventory, Equipment and Books and Records

10

Section 4.5

Pledged Collateral

 

 

 

10

Section 4.6

Instruments and Tangible Chattel Paper Formerly Accounts

10

Section 4.7

Intellectual Property.

 

 

 

10

Section 4.8

Commercial Tort Claims

 

 

 

11

Section 4.9

Specific Collateral

 

 

 

11

Section 4.10

Enforcement

 

 

 

 

11

Section 4.11

Representations and Warranties of the Credit Agreement

11

 

 

 

 

 

 

 

 

ARTICLE V. Covenants

 

 

 

 

11

Section 5.1

Maintenance of Perfected Security Interest; Further

 

 

Documentation and Consents

 

 

 

11

Section 5.2

Changes in Locations, Name, Etc

 

 

12

Section 5.3

Pledged Collateral

 

 

 

13

Section 5.4

Accounts

 

 

 

 

 

13

Section 5.5

Commodity Contracts

 

 

 

14

Section 5.6

Delivery of Instruments and Tangible Chattel Paper and

 

 

Control of Investment Property, Letter-of-Credit Rights

 

and Electronic Chattel Paper

 

 

14



1

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

(continued)

Section 5.7

Intellectual Property

 

 

 

14

Section 5.8

Notices

 

 

 

 

 

15

Section 5.9

Notice of Commercial Tort Claims

 

 

15

Section 5.10

Controlled Securities Account

 

 

 

15

 

 

 

 

 

 

 

 

ARTICLE VI. Remedial Provisions

 

 

 

15

Section 6.1

Code and Other Remedies

 

 

 

15

Section 6.2

Accounts and Payments in Respect of General Intangibles

18

Section 6.3

Pledged Collateral

 

 

 

19

Section 6.4

Proceeds to be Turned over to and Held by Agent

 

20

Section 6.5

Sale of Pledged Collateral

 

 

 

20

Section 6.6

Deficiency

 

 

 

 

21

Section 6.7

Activation Notice

 

 

 

 

21

 

 

 

 

 

 

 

 

ARTICLE VII. AGENT

 

 

 

 

 

21

Section 7.1

Agent’s Appointment as Attorney-in-Fact

 

21

Section 7.2

Authorization to File Financing Statements

 

22

Section 7.3

Authority of Agent

 

 

 

23

Section 7.4

Duty; Obligations and Liabilities

 

 

23

 

 

 

 

 

 

 

 

ARTICLE VIII. MISCELLANEOUS

 

 

 

23

Section 8.1

Reinstatement

 

 

 

 

23

Section 8.2

Release of Collateral

 

 

 

24

Section 8.3

Independent Obligations

 

 

 

24

Section 8.4

No Waiver by Course of Conduct

 

 

24

Section 8.5

Amendments in Writing

 

 

 

25

Section 8.6

Additional Grantors; Additional Pledged Collateral

 

25

Section 8.7

Notices

 

 

 

 

 

25

Section 8.8

Successors and Assigns

 

 

 

25

Section 8.9

Counterparts

 

 

 

 

25

Section 8.10

Severability

 

 

 

 

25

Section 8.11

Governing Law

 

 

 

 

25

Section 8.12

Waiver of Jury Trial

 

 

 

26

Section 8.13

Reaffirmation

 

 

 

 

26

ANNEXES

Annex 1Form of Pledge Amendment
Annex 2Form of Joinder Agreement
Annex 3Form of Intellectual Property Security Agreement


 

2

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (including all
exhibits and schedules hereto, as the same may be amended, modified and/or
restated from time to time, this “Agreement”) is entered into as of January 20,
2016, by CryoLife, Inc. (“CryoLife”), On-X Life Technologies Holdings, Inc.
(“On-X” and, together with CryoLife, the “Borrowers”) and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 8.6 (together with the Borrowers, the “Grantors”), in favor
of Healthcare Financial Solutions, LLC, a Delaware limited liability company
(“HFS”), as administrative agent (in such capacity, together with its successors
and permitted assigns, “Agent”) for the Lenders, the L/C Issuers  and each other
Secured Party (each as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, CryoLife, the Credit Parties party thereto from time to time, the
several financial institutions parties thereto as Lenders, and HFS, as Agent for
the Lenders (each of “Credit Parties”, “Agent” and “Lenders” is used in this
recital as defined in the Existing Credit Agreement) are party to that certain
Second Amended and Restated Credit Agreement, dated as of September 26, 2014 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”);

WHEREAS, CryoLife is party to that certain Guaranty and Security Agreement,
dated as of March 27, 2008 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Guaranty and
Security Agreement”);

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrowers, CryoLife as Borrower Representative, the other Credit Parties
party thereto, the Lenders, the L/C Issuers from time to time party thereto and
HFS, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement) of each Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrowers under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to Agent;





 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:

ARTICLE I.

DEFINED TERMS

Section 1.1Definitions.    (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

(b)The following terms have the meanings given to them in the UCC and terms used
herein without definition that are defined in the UCC have the meanings given to
them in the UCC (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):  “account”, “account debtor”, “as-extracted
collateral”, “certificated security”, “chattel paper”, “commercial tort claim”,
“commodity contract”, “deposit account”, “electronic chattel paper”,
“equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

(c)The following terms shall have the following meanings:

“Agreement” has the meaning specified in the Preamble hereto.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.  

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary or Excluded Domestic Subsidiary, which,
pursuant to the terms of the Credit Agreement, is not required to guaranty the
Obligations.  For the purposes of this definition, “voting stock” means, with
respect to any issuer, the issued and outstanding shares of each class of Stock
of such issuer entitled to vote (within the meaning of Treasury Regulations
§ 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than a Borrower and its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit,



2

--------------------------------------------------------------------------------

 

 

license or Contractual Obligation or any Stock or Stock Equivalent related
thereto or (B) to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other Requirement of Law, (iii) Property owned by any Grantor
that is subject to a purchase money Lien or a Capital Lease permitted under the
Credit Agreement if the Contractual Obligation pursuant to which such Lien is
granted (or in the document providing for such Capital Lease) prohibits or
requires the consent of any Person other than a Borrower and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such equipment, (iv) any “intent to use” Trademark applications for which a
statement of use has not been filed (but only until such statement is filed) and
(v) any letter of credit rights (other than to the extent a Lien thereon can be
perfected by the filing of a UCC financing statement); provided,  however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 4 of the Disclosure Letter.  Pledged Certificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.10 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4 of the Disclosure Letter, issued by the
obligors named therein.  Pledged Debt Instruments excludes any Cash Equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 5.10 hereof.





3

--------------------------------------------------------------------------------

 

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.10 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 4 of the Disclosure Letter, to the extent such
interests are not certificated.  Pledged Uncertificated Stock excludes any
Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.10 hereof.

“Secured Obligations” has the meaning set forth in Section 3.2.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided,  however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2Certain Other Terms.

(a)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  References herein to an
Annex, Schedule, Article, Section or clause refer to the appropriate Annex or
Schedule to, or Article, Section or clause in this Agreement or the Disclosure
Letter.  Where the context requires, provisions relating to any Collateral when
used in relation to a Grantor shall refer to such Grantor’s Collateral or any
relevant part thereof.

(b)Other Interpretive Provisions.





4

--------------------------------------------------------------------------------

 

 

(i)Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii)The Agreement.  The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. 

(iii)Certain Common Terms.  The term “including” is not limiting and means
“including without limitation.”

(iv)Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v)Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi)Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II.

GUARANTY

Section 2.1Guaranty.  To induce the Lenders to make the Loans and the
L/C Issuers to Issue Letters of Credit and each other Secured Party to make
credit available to or for the benefit of one or more Grantors, each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of each Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”).  This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.

Section 2.2Limitation of Guaranty.  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates



5

--------------------------------------------------------------------------------

 

 

to such Guarantor, subject to avoidance under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer (including the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548
of title 11 of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”).    Any analysis
of the provisions of this Guaranty for purposes of Fraudulent Transfer Laws
shall take into account the right of contribution established in Section 2.3
and, for purposes of such analysis, give effect to any discharge of intercompany
debt as a result of any payment made under the Guaranty.

Section 2.3Contribution.  To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by a
Borrower that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

Section 2.4Authorization; Other Agreements.  The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a)(i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b)apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c)refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with a Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

(e)settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5Guaranty Absolute and Unconditional.  Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the



6

--------------------------------------------------------------------------------

 

 

following or otherwise, and hereby agrees that its obligations under this
Guaranty are irrevocable, absolute and unconditional and shall not be discharged
as a result of or otherwise affected by any of the following (which may not be
pleaded and evidence of which may not be introduced in any proceeding with
respect to this Guaranty, in each case except as otherwise agreed in writing by
Agent):

(a)the invalidity or unenforceability of any obligation of a Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b)the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from a Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c)the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d)any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against a Borrower, any other Guarantor or any
of a Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e)any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

(f)any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of a Borrower, any other
Guarantor or any other Subsidiary of a Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6Waivers.  Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of a Borrower or any other
Guarantor.  Each Guarantor further unconditionally and irrevocably agrees not to
(x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against a Borrower or any other
Guarantor by reason of any Loan Document or any payment made thereunder or (y)
assert any claim, defense, setoff or counterclaim it may have against any other
Credit Party or set off any of its obligations to such other Credit Party
against obligations of such Credit Party to such Guarantor.  No obligation of
any Guarantor hereunder shall be discharged other than by complete
performance.  





7

--------------------------------------------------------------------------------

 

 

Section 2.7Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances.  In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

ARTICLE III.

GRANT OF SECURITY INTEREST

Section 3.1Collateral.  For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a)all accounts, chattel paper, documents (as defined in the UCC), equipment,
general intangibles, instruments, inventory, investment property, letter of
credit rights and any supporting obligations related to any of the foregoing;

(b)all deposit accounts, securities accounts and other bank accounts;

(c)the commercial tort claims described on Schedule 1 of the Disclosure Letter
and on any supplement thereto received by Agent pursuant to Section 5.9;

(d)all books and records pertaining to the other property described in this
Section 3.1;

(e)all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(f)all other goods (including but not limited to fixtures) and personal property
of such Grantor, whether tangible or intangible and wherever located; and

(g)to the extent not otherwise included, all proceeds of the foregoing;

Section 3.2Grant of Security Interest in Collateral.  Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Grantor;



8

--------------------------------------------------------------------------------

 

 

provided,  however, notwithstanding the foregoing, no Lien or security interest
is hereby granted on  any Excluded Property; provided,  further, that if and
when any property shall cease to be Excluded Property, a Lien on and security
interest in such property shall be deemed granted therein.  Each Grantor hereby
represents and warrants that the Excluded Property, when taken as a whole, is
not material to the business operations or financial condition of the Grantors,
taken as a whole.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

Section 4.1Title; No Other Liens.  Except for the Lien granted to Agent pursuant
to this Agreement and other Permitted Liens (except for those Permitted Liens
not permitted to exist on any Collateral) under any Loan Document (including
Section 4.2), such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others.  Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien.

Section 4.2Perfection and Priority.  The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Agent in all Collateral subject, for the following Collateral, to the
occurrence of the following:  (a) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2 of
the Disclosure Letter (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (b) with respect to any deposit account, the execution of
Control Agreements, (c) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, (d) in the case of letter-of-credit rights that
are not supporting obligations of Collateral, the execution of a Contractual
Obligation granting control to Agent over such letter-of-credit rights, (e) in
the case of electronic chattel paper, the completion of all steps necessary to
grant control to Agent over such electronic chattel paper and (f) in the case of
Vehicles, the actions required under Section 5.1(e).  Such security interest
shall be prior to all other Liens on the Collateral except for Permitted Liens
having priority over Agent’s Lien by operation of law or permitted pursuant to
subsections 6.1(e), (g), (h), (i), (j), (k), (l), (o), (q), (r), (s), (t), (u),
(v), (w), (x) or (y) of the Credit Agreement upon (i) in the case of all Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property,
the delivery thereof to Agent of such Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to Agent or in blank,
(ii) in the case of all Pledged Investment Property not in certificated form,
the execution of Control Agreements with respect to such investment property and
(iii) in the case of all other instruments and tangible chattel paper that are
not Pledged Certificated Stock, Pledged Debt Instruments or Pledged Investment
Property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Except as set forth in this Section 4.2, all actions by each Grantor
necessary or



9

--------------------------------------------------------------------------------

 

 

desirable to protect and perfect the Lien granted hereunder on the Collateral
have been duly taken.

Section 4.3Reserved.

Section 4.4Locations of Inventory, Equipment and Books and Records.  On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit or at locations where hospitals and other clients of the
Grantors store laser consoles which are rented by, are subject to evaluation by
or have been loaned at no cost to such hospitals or clients from a Grantor and
freezers that are owned by any Grantor and placed under bailment arrangements)
and books and records concerning the Collateral are kept at the locations listed
on Schedule 3 of the Disclosure Letter.

Section 4.5Pledged Collateral.  (a) The Pledged Stock pledged by such Grantor
hereunder (i) is listed on Schedule 4 of the Disclosure Letter and constitutes
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 4 of the Disclosure Letter, (ii) has
been duly authorized, validly issued and is fully paid and nonassessable (other
than Pledged Stock in limited liability companies and partnerships) and (iii)
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms.

(b)As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
Section 5.3(a).

(c)Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

Section 4.6Instruments and Tangible Chattel Paper Formerly Accounts.  No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to Agent,
properly endorsed for transfer, to the extent delivery is required by Section
5.6(a).

Section 4.7Intellectual Property.

(a)Schedule 5 of the Disclosure Letter sets forth a true and complete list of
the following Intellectual Property such Grantor owns, licenses or otherwise has
the right to use:  (i) Intellectual Property that is registered or subject to
applications for registration, (ii) Internet Domain Names and (iii) Material
Intellectual Property and material proprietary Software, separately identifying
that owned and licensed to such Grantor and including for each of the foregoing
items (1) the owner, (2) the title, (3) the jurisdiction in which such item has
been registered or otherwise arises or in which an application for registration
has been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by the Grantor with respect thereto.





10

--------------------------------------------------------------------------------

 

 

(b)On the Closing Date, all Material Intellectual Property owned by such Grantor
is valid, in full force and effect, subsisting, unexpired and enforceable, and
no Material Intellectual Property has been abandoned.  No breach or default of
any material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual Property:  (i)
the consummation of the transactions contemplated by any Loan Document or
(ii) any holding, decision, judgment or order rendered by any Governmental
Authority.  There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.  Except as set forth on Schedule 5 of the Disclosure
Letter, to such Grantor’s knowledge, no Person has been or is infringing,
misappropriating, diluting, violating or otherwise impairing any Intellectual
Property of such Grantor.  Such Grantor, and to such Grantor’s knowledge each
other party thereto, is not in material breach or default of any material IP
License.

Section 4.8Commercial Tort Claims.  The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) with a reasonably predicted value in excess of $250,000 are those listed
on Schedule 1 of the Disclosure Letter, which sets forth such information
separately for each Grantor.

Section 4.9Specific Collateral.  None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.10Enforcement.  No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

Section 4.11Representations and Warranties of the Credit Agreement.  The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2 of the Credit Agreement.

ARTICLE V.

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1Maintenance of Perfected Security Interest; Further Documentation and
Consents.  (a) Generally.  Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Related Agreement, any



11

--------------------------------------------------------------------------------

 

 

Requirement of Law or any policy of insurance covering the Collateral and (ii)
not enter into any Contractual Obligation or undertaking restricting the right
or ability of such Grantor or Agent to sell, assign, convey or transfer any
Collateral if such restriction would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b)Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c)Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

(d)At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Agent may
reasonably request, including (A) using its commercially reasonable efforts to
secure all approvals necessary or appropriate for the assignment to or for the
benefit of Agent of any Contractual Obligation, including any IP License, held
by such Grantor and to enforce the security interests granted hereunder and (B)
to the extent required under Section 5.11 of the Credit Agreement, executing and
delivering any Control Agreements with respect to deposit accounts and
securities accounts.

(e)If requested by Agent, the Grantor shall arrange for Agent’s first priority
security interest to be noted on the certificate of title of each Vehicle and
shall file any other necessary documentation in each jurisdiction that Agent
shall deem advisable to perfect its security interests in any Vehicle.

(f)To ensure that a Lien and security interest is granted on any of the Excluded
Property set forth in clause (ii) of the definition of “Excluded Property”, such
Grantor shall use its commercially reasonable efforts to obtain any required
consents from any Person other than a Borrower and its Affiliates with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.

Section 5.2Changes in Locations, Name, Etc.  Except upon 20 days’ prior written
notice to Agent and delivery to Agent of (a) all documents reasonably requested
by Agent to maintain the validity, perfection and priority of the security
interests provided for herein and (b) if applicable, a written supplement to
Schedule 3 of the Disclosure Letter showing any additional locations at which
inventory or equipment shall be kept, such Grantor shall not do any of the
following:





12

--------------------------------------------------------------------------------

 

 

(i)permit any inventory or equipment to be kept at a location other than those
listed on Schedule 3 of the Disclosure Letter, except for inventory or equipment
which is valued at less than $250,000 at any such location or is in transit; or

(ii)change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

Section 5.3Pledged Collateral.  (a) Delivery of Pledged Collateral.  Such
Grantor shall (i) deliver to Agent, in suitable form for transfer and in form
and substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property in a Controlled Securities Account.

(b)Event of Default.  During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c)Cash Distributions with respect to Pledged Collateral.  Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d)Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided,  however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

Section 5.4Accounts. 

(a)Such Grantor shall not, other than in the ordinary course of business, (i)
grant any extension of the time of payment of any account, (ii) compromise or
settle any account for less than the full amount thereof, (iii) release, wholly
or partially, any Person liable for the payment of any account, (iv) allow any
credit or discount on any account or (v) amend, supplement or modify any account
in any manner that could adversely affect the value thereof.

(b)So long as an Event of Default is continuing, Agent shall have the right to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection
therewith.  At any time and from time to time, upon Agent’s reasonable request,
such Grantor shall cause independent public accountants or others satisfactory
to Agent to furnish to Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the accounts.





13

--------------------------------------------------------------------------------

 

 

Section 5.5Commodity Contracts.  Such Grantor shall not have any commodity
contract unless subject to a Control Agreement. 

Section 5.6Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.  (a)
If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 5.3(a) and in the possession of Agent, such Grantor shall mark all
such instruments and tangible chattel paper with the following legend:  “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Healthcare Financial Solutions, LLC, as Agent” and, at the
request of Agent, shall immediately deliver such instrument or tangible chattel
paper to Agent, duly indorsed in a manner satisfactory to Agent.

(b)Such Grantor shall not grant “control” (within the meaning of such term under
Article 9-106 of the UCC) over any investment property to any Person other than
Agent.

(c)If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Agent
control of all such electronic chattel paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

Section 5.7Intellectual Property.  (a) Within 30 days after any change to
Schedule 5 of the Disclosure Letter for such Grantor, such Grantor shall provide
Agent notification thereof and the short-form intellectual property agreements
and assignments as described in this Section 5.7 and any other documents that
Agent reasonably requests with respect thereto.

(b)Such Grantor shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i) (1) continue to use each Trademark included in the
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (w) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (y) any portion of the Copyrights included
in the Material Intellectual Property may become invalidated, otherwise impaired
or fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.

(c)Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor’s



14

--------------------------------------------------------------------------------

 

 

ownership of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office).  Such Grantor shall take all actions that are necessary or reasonably
requested by Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation included in the Material Intellectual Property.

(d)Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e)Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor.

Section 5.8Notices.  Such Grantor shall notify Agent in writing within 30 days
of its acquisition of any interest hereafter in property with a value in excess
of $250,000 that is of a type where a security interest or lien must be or may
be registered, recorded or filed under, or notice thereof given under, any
federal statute or regulation.

Section 5.9Notice of Commercial Tort Claims.  Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence)
with a reasonably predicted value in excess of $250,000 or more, (i) such
Grantor shall, immediately upon such acquisition, deliver to Agent, in each case
in form and substance satisfactory to Agent, a notice of the existence and
nature of such commercial tort claim and a supplement to Schedule 1 of the
Disclosure Letter containing a specific description of such commercial tort
claim, (ii) Section 3.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to Agent, in each case in form and substance
satisfactory to Agent, any document, and take all other action, deemed by Agent
to be reasonably necessary or appropriate for Agent to obtain, for the benefit
of the Secured Parties, a perfected security interest having at least the
priority set forth in Section 4.2 in all such commercial tort claims.  Any
supplement to Schedule 1 of the Disclosure Letter delivered pursuant to this
Section 5.9 shall, after the receipt thereof by Agent, become part of Schedule 1
of the Disclosure Letter for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

Section 5.10Controlled Securities Account.  Each Grantor shall deposit all of
its Cash Equivalents in securities accounts that are Controlled Securities
Accounts except for Cash Equivalents the aggregate value of which does not
exceed $250,000.

ARTICLE VI.

REMEDIAL PROVISIONS

Section 6.1Code and Other Remedies.  (a) UCC Remedies.  During the continuance
of an Event of Default, Agent may exercise, in addition to all other rights and
remedies granted to



15

--------------------------------------------------------------------------------

 

 

it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to any Secured Obligation, all rights and remedies of a
secured party under the UCC or any other applicable law.

(b)Disposition of Collateral.  Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, presentments, protests, advertisements and notices (except any notice
required by law referred to below) are hereby waived), during the continuance of
any Event of Default (personally or through its agents or attorneys), (i) enter
upon the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  Agent shall have the right, upon any
such public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.

(c)Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent’s remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.  Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.

(d)Application of Proceeds.  Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.





16

--------------------------------------------------------------------------------

 

 

(e)Direct Obligation.  Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of Agent and any other Secured Party
under any Loan Document shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any
Requirement of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(f)Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i)fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii)fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii)fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv)advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v)exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi)dispose of assets in wholesale rather than retail markets;





17

--------------------------------------------------------------------------------

 

 

(vii)disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii)purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g)IP Licenses.  For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

Section 6.2Accounts and Payments in Respect of General Intangibles.  (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by Agent at any time during the continuance of an Event
of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account,
subject to withdrawal by Agent as provided in Section 6.4.  Until so turned
over, such payment shall be held by such Grantor in trust for Agent, segregated
from other funds of such Grantor.  Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b)At any time during the continuance of an Event of Default:

(i)each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;





18

--------------------------------------------------------------------------------

 

 

(ii)Agent may, without notice, at any time during the continuance of an Event of
Default, limit or terminate the authority of a Grantor to collect its accounts
or amounts due under general intangibles or any thereof and, in its own name or
in the name of others, communicate with account debtors to verify with them to
Agent’s satisfaction the existence, amount and terms of any account or amounts
due under any general intangible.  In addition, Agent may at any time enforce
such Grantor’s rights against such account debtors and obligors of general
intangibles; and

(iii)each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3Pledged Collateral.  (a) Voting Rights.  During the continuance of an
Event of Default, upon notice by Agent to the relevant Grantor or
Grantors, Agent or its nominee may exercise (A) any voting, consent, corporate
and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Agent may determine), all without liability except
to account for property actually received by it; provided,  however, that Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(b)Proxies.  In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or



19

--------------------------------------------------------------------------------

 

 

members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

(c)Authorization of Issuers.  Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to
Agent.

Section 6.4Proceeds to be Turned over to and Held by Agent.  Unless otherwise
expressly provided in the Credit Agreement or this Agreement, all proceeds of
any Collateral received by any Grantor hereunder in cash or Cash Equivalents
shall be held by such Grantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to Agent in the exact form received (with any
necessary endorsement).  All such proceeds of Collateral and any other proceeds
of any Collateral received by Agent in cash or Cash Equivalents shall be held by
Agent in a Cash Collateral Account.  All proceeds being held by Agent in a Cash
Collateral Account (or by such Grantor in trust for Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in the Credit Agreement.

Section 6.5Sale of Pledged Collateral.  (a)  Each Grantor recognizes that Agent
may be unable to effect a public sale of any Pledged Collateral by reason of
certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.

(b)Each Grantor agrees to use its commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
any portion of the Pledged Collateral pursuant to  Section 6.1 and this Section
6.5 valid and binding and in compliance with all applicable Requirements of
Law.  Each Grantor further agrees that a breach of any covenant contained herein
will cause irreparable injury to Agent and other Secured Parties, that Agent and
the other Secured Parties have no adequate remedy at law in respect of such



20

--------------------------------------------------------------------------------

 

 

breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

Section 6.7Activation Notice.  Agent shall not issue any instructions to the
financial institutions with which Grantors maintain deposit accounts, securities
accounts, commodities accounts or other accounts for which a Control Agreement
has been executed except upon the occurrence and during the continuance of an
Event of Default, during which time Agent shall have the right to block the
Grantors from withdrawing funds, may instruct the financial institution to
deliver such funds in accordance with Agent’s instructions and otherwise may
exercise all rights and remedies set forth in the Control Agreements.

ARTICLE VII.

AGENT

Section 7.1Agent’s Appointment as Attorney-in-Fact.  (a) Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives Agent and its Related Persons the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any of the following when an Event of Default shall be continuing:

(i)in the name of such Grantor, in its own name or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any account or general intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Agent for the purpose of collecting any such moneys due under any account or
general intangible or with respect to any other Collateral whenever payable;

(ii)in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);





21

--------------------------------------------------------------------------------

 

 

(iv)execute, in connection with any sale provided for in Section 6.1 or Section
6.5, any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

(vi)If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(a)The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to Agent on demand.

(b)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2Authorization to File Financing Statements.  Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect, or continue or
maintain perfection of, the security interests of Agent under this Agreement,
and such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor”.  A copy of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in



22

--------------------------------------------------------------------------------

 

 

any jurisdiction.  Such Grantor also hereby ratifies its authorization for Agent
to have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof. 

Section 7.3Authority of Agent.  Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and the Grantors, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

Section 7.4Duty; Obligations and Liabilities.  (a) Duty of Agent.  Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account.  The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers.  Agent shall
be accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

(b)Obligations and Liabilities with respect to Collateral.  No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers.  The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1Reinstatement.  Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such



23

--------------------------------------------------------------------------------

 

 

liability shall be and remain in full force and effect, as fully as if such
payment had never been made.  If, prior to any of the foregoing, (a) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing or (b) any provision of the
Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

Section 8.2Release of Collateral.  (a) At the time provided in subsection
9.10(b)(iii) of the Credit Agreement, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  Each Grantor is hereby authorized to file UCC amendments at such time
evidencing the termination of the Liens so released.  At the request of any
Grantor following any such termination, Agent shall deliver to such Grantor any
Collateral of such Grantor held by Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

(b)If Agent shall be directed or permitted pursuant to subsection 9.10(b) of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, such subsection.  In connection
therewith, Agent, at the request of any Grantor, shall execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such release.

(c)At the time provided in subsection 9.10(a) of the Credit Agreement and at the
request of the Borrower Representative, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents of
such Grantor shall be sold to any Person that is not an Affiliate of a Borrower
or the Subsidiaries of a Borrower in a transaction permitted by the Loan
Documents.

Section 8.3Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  If any Secured Obligation or Guaranteed Obligation is not paid
when due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4No Waiver by Course of Conduct.  No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured



24

--------------------------------------------------------------------------------

 

 

Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that such Secured Party would
otherwise have on any future occasion.

Section 8.5Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement; provided,  however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Agent and each Grantor directly
affected thereby.

Section 8.6Additional Grantors; Additional Pledged Collateral.  (a) Joinder
Agreements.  If, at the option of a Borrower or as required pursuant to Section
5.13 of the Credit Agreement, a Borrower shall cause any Subsidiary that is not
a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to Agent a Joinder Agreement substantially in the form of Annex 2 and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Grantor party hereto on the Closing Date.

(b)Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”).  Such Grantor authorizes Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7Notices.  All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement; provided,  however, that any such notice, request or
demand to or upon any Grantor shall be addressed to the Borrowers’ notice
address set forth in such Section 10.2.

Section 8.8Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided,  however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.9Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11Governing Law.  This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.





25

--------------------------------------------------------------------------------

 

 

Section 8.12Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTION 10.18(b) AND (c)
OF THE CREDIT AGREEMENT.

Section 8.13Reaffirmation.  Each Grantor party to any Loan Document entered into
prior to execution of this Agreement in connection with the Existing Credit
Agreement as identified on Schedule 6 of the Disclosure Letter hereby (the
“Reaffirmed Documents”) (i) ratifies and reaffirms (A) its obligations under
each Reaffirmed Document, (B) that all Liens granted to Agent to secure the
Obligations under and as defined in the Existing Credit Agreement remain in full
force and effect except as otherwise amended and restated hereby and (C) the
validity, perfection or priority of such Liens will not be impaired by the
amendment and restatement of the Existing Credit Agreement or this Agreement;
(ii) acknowledges and agrees that (A) all references, whether direct or
indirect, in each Reaffirmed Document to the “Credit Agreement” and
“Obligations” shall mean and be a reference to the Credit Agreement (as may be
amended, amended and restated, modified or supplemented and in effect from time
to time) and the Obligations, (B) the definition of any term defined in any
Reaffirmed Document by reference to the terms defined in the Existing Credit
Agreement shall be amended to be defined by reference to the defined term in the
Credit Agreement (as may be amended, amended and restated, modified or
supplemented and in effect from time to time), and (C) this Agreement is
intended to restate, renew, extend, consolidate, amend and modify the Existing
Guaranty and Security Agreement in its entirety and shall not constitute a
novation of the Obligations under the Existing Guaranty and Security Agreement;
and (iii) represents and warrants that the representations and warranties
contained in each Reaffirmed Document are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the date hereof as if made on the date hereof.

[SIGNATURE PAGES FOLLOW]

 

26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guaranty and Security Agreement to be duly executed and delivered as of the date
first above written.

CRYOLIFE, INC.,
as Grantor

By:/s/ D. Ashley Lee
Name: D. Ashley Lee
Title: Chief Financial Officer

 

ON-X LIFE TECHNOLOGIES HOLDINGS, INC., as Grantor

 

By:/s/ D. Ashley Lee
Name: D. Ashely Lee
Title: Chief Financial Officer

 

AURAZYME PHARMACEUTICALS, INC.,

as Grantor

 

By:_/s/ D. Ashley Lee 
Name: D. Ashley Lee
Title: Chief Financial Officer

 

CRYOLIFE INTERNATIONAL, INC.,

as Grantor

 

By:/s/ D. Ashley Lee
Name: D. Ashley Lee
Title: Chief Financial Officer

 

ON-X LIFE TECHNOLOGIES, INC.,

as Grantor

 

By:/s/ D. Ashely Lee
Name: D. Ashely Lee
Title: Chief Financial Officer

 

VALVE SPECIAL PURPOSE CO., LLC,

as Grantor

 

By:/s/ D. Ashley Lee
Name: D. Ashley Lee
Title: Chief Financial Officer

 





Guaranty and Security Agreement – CRYOLIFE

--------------------------------------------------------------------------------

 

 

ACCEPTED AND AGREED
as of the date first above written:

HEALTHCARE FINANCIAL SOLUTIONS, LLC
as Agent

By:/s/ Maryana Olman
Name: Maryana Olman
Title: Its duly authorized signatory

 

Guaranty and Security Agreement – CRYOLIFE

--------------------------------------------------------------------------------

 

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of __________ __, 20__, is delivered pursuant to
Section 8.6 of the Amended and Restated Guaranty and Security Agreement, dated
as of January 20, 2016, by CryoLife, Inc. and On-X Life Technologies Holdings,
Inc. (together, the “Borrowers”), the undersigned Grantor and the other
Affiliates of the Borrowers from time to time party thereto as Grantors in favor
of Healthcare Financial Solutions, LLC, as Agent for the Secured Parties
referred to therein (the “Guaranty and Security Agreement”).  Capitalized terms
used herein without definition are used as defined in the Guaranty and Security
Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Guaranty and Security Agreement and shall secure all Obligations of
the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1,  4.2,  4.5 and 4.10 of the Guaranty
and Security Agreement is true and correct and as of the date hereof as if made
on and as of such date.

[GRANTOR]

By:
Name:
Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC

as Agent

 

By: _______________________

Name:

Title:





To be used for pledge of Additional Pledged Collateral by existing Grantor.

A1-1

--------------------------------------------------------------------------------

 

 

Annex 1-A

PLEDGED STOCK

ISSUER

CLASS

CERTIFICATE NO(S).

PAR VALUE

NO. OF SHARES, UNITS OR INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

ISSUER

DESCRIPTION OF DEBT

CERTIFICATE NO(S).

FINAL MATURITY

PRINCIPAL AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1-2

--------------------------------------------------------------------------------

 

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________ __, 201_, is delivered pursuant to
Section 8.6 of the Amended and Restated Guaranty and Security Agreement, dated
as of January 20, 2016, by CryoLife, Inc. and On-X Life Technologies Holdings,
Inc. (together, the “Borrowers”) and the Affiliates of the Borrowers from time
to time party thereto as Grantors in favor of the Healthcare Financial
Solutions, LLC, as Agent  for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time, the “Guaranty and Security Agreement”).  Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Agent for the benefit of the Secured Parties, and
grants to Agent for the benefit of the Secured Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.  The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1‑A is hereby added to the information set
forth in Schedules 1 through 5 to the Guaranty and Security Agreement  By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.





A2-1

--------------------------------------------------------------------------------

 

 

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

[Additional Grantor]


By: 
Name:
Title:





A2-2

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED
as of the date first above written:

[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

By:
Name:
Title:

HEALTHCARE FINANCIAL SOLUTIONS, LLC
as Agent

By:
Name:
Title:

 

A2-3

--------------------------------------------------------------------------------

 

ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 201_, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of Healthcare
Financial Solutions, LLC (“HFS”), as administrative agent (in such capacity,
together with its successors and permitted assigns, the “Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below) and the other
Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of ______________ __, 201_
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the Borrower
Representative, the other Credit Parties, the Lenders and the L/C Issuers from
time to time party thereto and HFS, as Agent for the Lenders and the L/C
Issuers, the Lenders and the L/C Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to an Amended and Restated Guaranty
and Security Agreement of even date herewith in favor of Agent (and such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”), to guarantee the Obligations
(as defined in the Credit Agreement) of each Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:

Section 1.Defined Terms.  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2.Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral.  Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):





A3-1

--------------------------------------------------------------------------------

 

 

(a)[all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1;

(b)all renewals, reversions and extensions of the foregoing; and

(c)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)[all of its Patents and all IP Licenses providing for the grant by or to such
Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1;

(b)all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)[all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1; provided, however that no Lien on and security
interest is granted on any “intent to use” Trademark applications for which a
statement of use has not been filed;

(b)all renewals and extensions of the foregoing;

(c)all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(d)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3.Guaranty and Security Agreement.  The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this [Copyright] [Patent] [Trademark] Security
Agreement is deemed to conflict with



A3-2

--------------------------------------------------------------------------------

 

 

the Guaranty and Security Agreement, the provisions of the Guaranty and Security
Agreement shall control.

Section 4.Grantor Remains Liable.  Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5.Counterparts.  This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6.Governing Law.  This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

Very truly yours,

[GRANTOR]
as Grantor

By: 
Name:
Title:

ACCEPTED AND AGREED
as of the date first above written:

HEALTHCARE FINANCIAL SOLUTIONS, LLC
as Agent

By:
Name:
Title:

 

 

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]

A3-4

--------------------------------------------------------------------------------

 

 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

1.REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

2.[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

3.IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]



 

--------------------------------------------------------------------------------